Per Curiam.

Suit to recover possession of real estate of which the plaintiff claimed to be the owner in fee-simple. In such action, all defenses are admissible under the general denial. The suit was commenced in October, 1860, in Franklin county, where the land in question is situate, and was first tried in that county in February, 1861. The jury failed to agree. Afterwards a change of venue was taken to Union county, where the cause was tried, in the latter part of 1861, and a verdict returned for the plaintiff. The defendant paid *175the costs and took a new trial. The new trial was had at the spring term, 1862, on the 28th of February, and resulted in a second verdict for the plaintiff.
H. G. Hanna, John M. Johnston, George Holland, and G. G. Binkley, for the appellants.
W. Morrow and N. Trusler, for the appellee.
Before going into this trial, the defendant applied for- a continuance of the cause upon an affidavit of the absence of two witnesses, who would testify to certain matters stated. The Court refused the continuance, and we think the judgment should be reversed for that reason.
The judgment is reversed, with costs. Cause remanded.